Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 21, 2017

The Court of Appeals hereby passes the following order:

A18A0246. ANTHONY GRIER et al. v. BRUSHY CREEK ENTERPRISES,
    LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Anthony and Michael Grier appealed to superior court. On July
11, 2017, the superior court entered a writ of possession in favor of Brushy Creek
Enterprises, LLC. On July 21, 2017, the Griers filed a notice of appeal to this Court.
We lack jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). The Griers’ failure to comply with the
discretionary appeal procedure deprives us of jurisdiction over this appeal.
      Second, this appeal is untimely. Pursuant to OCGA § 44-7-56, an appeal from
any dispossessory judgment must be filed within seven days of the date the judgment
was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456)
(1999). Here, the Griers’ notice of appeal was filed ten days after entry of the
superior court’s order.
For these reasons, this appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               09/21/2017
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.